Title: To Thomas Jefferson from George Jefferson, 10 October 1807
From: Jefferson, George
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            Richmond 10th. Octr. 1807
                        

                        I inclose your last quarterly account balanced by $111.77 in favor of G & J
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo: Jefferson
                     
                        
                    